                                                                                                                                                 8/04/21 6:04PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Skip Transport, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Waybots, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1999 Bryant St                                                  P.O. Box 78055
                                  San Francisco, CA 94110                                         San Francisco, CA 94107
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Francisco                                                   Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




               Case: 21-30552              Doc# 1        Filed: 08/04/21           Entered: 08/04/21 19:22:19                    Page 1 of 9
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                                                                                                                                     8/04/21 6:04PM

Debtor    Skip Transport, Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7514

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




                 Case: 21-30552              Doc# 1         Filed: 08/04/21             Entered: 08/04/21 19:22:19                       Page 2 of 9
Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                                                                                                                                                8/04/21 6:04PM

Debtor    Skip Transport, Inc.                                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                 Case: 21-30552                   Doc# 1          Filed: 08/04/21            Entered: 08/04/21 19:22:19                     Page 3 of 9
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                                                                                                                                    8/04/21 6:04PM

Debtor   Skip Transport, Inc.                                                          Case number (if known)
         Name

                                $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




                Case: 21-30552       Doc# 1         Filed: 08/04/21        Entered: 08/04/21 19:22:19              Page 4 of 9
Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                                                                                                                                     8/04/21 6:04PM

Debtor    Skip Transport, Inc.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 4, 2021
                                                  MM / DD / YYYY


                             X   /s/ Mohit Wadhera                                                        Mohit Wadhera
                                 Signature of authorized representative of debtor                         Printed name

                                         Former CTO and Authorized
                                 Title   Representative




18. Signature of attorney    X   /s/ Robert G. Harris                                                      Date August 4, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert G. Harris #124678
                                 Printed name

                                 Binder & Malter, LLP
                                 Firm name

                                 2775 Park Avenue
                                 Santa Clara, CA 95050
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (408) 295-1700                Email address      rob@bindermalter.com

                                 #124678 CA
                                 Bar number and State




                 Case: 21-30552           Doc# 1         Filed: 08/04/21             Entered: 08/04/21 19:22:19                    Page 5 of 9
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        1975-1999 Bryant Street, LLC
                        Robert Kenney, Agent for Service of Proc
                        1160 Chess Drive #10
                        San Mateo, CA 94404



                        Cox
                        PO Box 1259
                        Oaks, PA 19456



                        Dependable Supply Chain Services
                        PO Box 58047
                        Los Angeles, CA 90058



                        Electro Rent Corporation
                        PO Box 101476
                        Pasadena, CA 91189-1476



                        Ezra Curry
                        c/o The Law Offices of Terance D. Orme
                        Terance E. Orme
                        2001 Addison St., Ste 300
                        Berkeley, CA 94704



                        Fenwick & West LLP
                        P.O. BOX 742814
                        Los Angeles, CA 90074-2814



                        Ford Credit
                        PO BOX 790072
                        Saint Louis, MO 63179



                        Formant, Inc.
                        1999 Bryant Street
                        San Francisco, CA 94110




    Case: 21-30552   Doc# 1   Filed: 08/04/21   Entered: 08/04/21 19:22:19   Page 6 of 9
                    Golden West Hotel, L.P.
                    dba Good Steward Management
                    697 Greenfield Drive
                    El Cajon, CA 92021



                    Krueger Brothers Builders, Inc.
                    c/o Mount George, LLC
                    Attention: Dave Krueger
                    PO BOX 3826
                    Napa, CA 94558



                    Lazos Plumbing
                    PO Box 1069
                    Lemon Grove, CA 91946



                    Mount George, LLC
                    2203 First Avenue
                    Napa, CA 94558



                    P.K. Schrieffer LLP
                    100 Barranca Street
                    West Covina, CA 91791



                    SADA Systems, Inc.
                    5250 Lankershim Blvd
                    North Hollywood, CA 91601



                    Sutherland Global Services Philippines,
                    12th Floor, Philplans Corporate Center,
                    Taguig City, MA 01634



                    Thomas Schofield
                    Schneider Wallace Cottrell Konecky Wotky
                    2000 Powell St., Suite 1400
                    Emeryville, CA 94608




Case: 21-30552   Doc# 1   Filed: 08/04/21   Entered: 08/04/21 19:22:19   Page 7 of 9
                    Torch Leadership Labs, Inc.
                    1890 Bryant Street Suite 202
                    San Francisco, CA 94110



                    Triple Point Capital
                    2755 Sand Hill Rd. Ste 150
                    Menlo Park, CA 94025



                    Twilio Inc
                    375 Beale Street
                    San Francisco, CA 94105



                    Valence Law Group, PC
                    P.O. BOX # 178
                    Lafayette, CA 94549



                    Walsh McKean Furcolo, LLP
                    550 West C Street
                    San Diego, CA 92102




Case: 21-30552   Doc# 1   Filed: 08/04/21   Entered: 08/04/21 19:22:19   Page 8 of 9
                                                                                                                                       8/04/21 6:04PM




                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Skip Transport, Inc.                                                                           Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Skip Transport, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 4, 2021                                                        /s/ Robert G. Harris
 Date                                                                  Robert G. Harris #124678
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Skip Transport, Inc.
                                                                       Binder & Malter, LLP
                                                                       2775 Park Avenue
                                                                       Santa Clara, CA 95050
                                                                       (408) 295-1700 Fax:(408) 295-1531
                                                                       rob@bindermalter.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case: 21-30552                    Doc# 1            Filed: 08/04/21       Entered: 08/04/21 19:22:19         Page 9 of 9
